DETAILED ACTION

Status of Claims

This action is in reply to the application filed on March 15, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-37 have been elected with traverse.
Claims 1-10 have been withdrawn from consideration.
Claims 1-37 are currently pending and have been examined.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, drawn to a networked system for resolving consumer identity at a point of sale.
Group 2, claim(s) 11-37, drawn to receiving an electronic POS message comprising an identifier wherein the identifier comprises an encrypted packet; for each full consumer record identified for which a consortium match result is affirmative, writing a new virtual wallet consumer record and adding the new virtual wallet consumer record to the virtual wallet database.
The groups of inventions listed as Group I-II above, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of resolving consumer identity at a point of sale comprising a virtual wallet database, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0074637 to Visa International Service Association in at least paragraphs 0051-0055 teaches resolving consumer identity at a point of sale comprising a virtual wallet database.  
During a telephone conversation with Charles Dougherty J on April 1, 2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 11-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISSE Y ORTIZ ROMAN whose telephone number is (571)270-5506. The examiner can normally be reached Monday-Thursday 10-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 11-25 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US2006/0065716 A1) in view of Hammad (US 2014/0074637 A1).

Claim 11
Peters discloses the following limitations:

A method of resolving consumer identity at a point of sale, comprising the steps of:

receiving an electronic POS message comprising an identifier, (see at least paragraphs 0010 and 0026).

searching a virtual wallet database for a matching virtual wallet consumer record (see at least paragraph 0021 -Information about the payment mechanism used is stored in the accounts database 30 -virtual wallet database). 

if a matching virtual wallet consumer record is found from searching the virtual wallet database, returning the matching virtual wallet consumer record: (see at least paragraph 0010-0011).

if a matching virtual wallet consumer record is not found from searching the virtual wallet database, performing a trade area append to identify at least one full consumer record comprising both the identifier from the electronic message and an address within a defined trade area: (see at least paragraph 0012).

for each full consumer record identified, requesting a consortium match result, wherein the consortium match result may be either affirmative or negative; and (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0042).

for each full consumer record identified for which a consortium match result is affirmative, writing a new virtual wallet consumer record comprising at least a consumer name field and a consumer address field, and add the new virtual wallet consumer record to the virtual wallet database (see at least abstract, paragraphs 0041-0043).

Peters discloses accounts database 30 including credit cards, debit cards, checking accounts, etc, which reads into “virtual wallet”.  Also, Hammad in at least paragraphs 0051-0055 evidences that resolving customer identity at a point of sale comprising a virtual wallet database is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings of Hammad and Peters in order to   increase customer confidence (Hammad paragraph 0039).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 12
Furthermore, Peters discloses the following limitations:
 
wherein the identifier comprises a name (see at least abstract, figure 2 and paragraph 0010).


Claim 13
Furthermore, Peters discloses the following limitations:

wherein the identifier comprises an encrypted packet (see at least paragraph 0025).

Claim 14
Peters as shown above, discloses requesting a consortium match result.  Peters does not explicitly disclose the following limitations:

further comprising the step of starting a timer when requesting a consortium match result.

However, Hammad in at least paragraphs 0059 and 0151 evidences that time-expiry methods to ensure the security of a virtual wallet are known in the art.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings of Hammad and Peters in order to   increase customer confidence (Hammad paragraph 0039).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 15
Furthermore, Peters discloses the following limitations:

further comprising the step of periodically repeating the step of requesting a consortium match result until the first to occur of either receiving the consortium match result or the timer reaching an expiration time (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0042).

Claim 16
Furthermore, Peters discloses the following limitations:

 further comprising the step of updating a log if a matching virtual wallet consumer record is found from searching the virtual wallet database (see at least abstract and paragraph 0010).

Claim 17
Peters discloses updating a log after a consortium match is received (see at least paragraphs 0031 and 0040-0043).  Peters does not explicitly disclose the following limitations:

further comprising the step of updating a log if the timer reaches the expiration time before the consortium match result is received.

However, Hammad in at least paragraphs 0059 and 0151 evidences that time-expiry methods to ensure the security of a virtual wallet are known in the art.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings of Hammad and Peters in order to   increase customer confidence (Hammad paragraph 0039).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 18
Furthermore, Peters discloses the following limitations:

wherein if a matching virtual wallet consumer record is found from searching the virtual wallet database, writing the matching virtual wallet consumer record to a retailer processor (conditional limitation: when condition A is not triggered, action A is not performed; see at least abstract and paragraph 0010 and 0026-0027).

Claim 19
Furthermore, Peters discloses the following limitations:

wherein the electronic POS message is received from a POS system (see at least paragraphs 0010 and 0026).

Claim 20

Furthermore, Peters discloses the following limitations:

further comprising the step of reading electronic payment information at the POS system using an electronic reader to produce the electronic POS message (see at least paragraphs 0010 and 0026-0028).



Claim 21

Furthermore, Peters discloses the following limitations:

wherein the step of reading electronic payment information with the electronic reader comprises the step of reading an electronic payment card from a plurality of electronic payment card provider with the electronic reader (see at least paragraphs 0010, 0021 and 0026).

Claim 22
Furthermore, Peters discloses the following limitations:

further comprising the step of, for each full consumer record identified for which a consortium match result is affirmative, sending a consortium match result message to a retail processor (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0043).

Claim 23
Furthermore, Peters discloses the following limitations:

wherein the consumer match result message comprises a matched consumer name field and a matched consumer address field (see at least abstract and paragraph 0010-0011).

Claim 24
Furthermore, Peters discloses the following limitations:

wherein the step of sending a consortium match result message to the retail processor is performed in real time (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0043).

Claim 25
Furthermore, Peters discloses the following limitations:

wherein the step of sending a consortium match result message is performed before a transaction at a POS system is completed (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0043).

Claim 31
Furthermore, Peters discloses the following limitations:

further comprising the step of communicating at least one staging server consumer record from the staging server to the virtual wallet database (see at least paragraphs 0027-0028).


Claim 32
Furthermore, Peters discloses the following limitations:

wherein the step of searching the virtual wallet database comprises the step of searching a plurality of virtual wallet databases (see at least abstract, paragraphs 0021-0023 and 0031).

Claim 33
Furthermore, Peters discloses the following limitations:

wherein the consortium match result is received at a consortium check processor. (see at least paragraph 0031-the central computer 90 (trade area) may access a demographic database 95 (consortium processor), and 0041-0043).

Claim 34 
Furthermore, Peters discloses the following limitations:

further comprising the step of, in response to the step of receiving a consortium match result at the consortium check processor, sending a request from the consortium check processor to each of a plurality of consortium partner processors (see at least paragraphs 0031 and 0040-0043).

Claim 35 
Furthermore, Peters discloses the following limitations:

further comprising the step of sending a consortium partner response from each of the plurality of consortium partner processors, wherein each of the consortium partner responses may be either affirmative or negative; (see at least paragraphs 0031 and 0040-0043).

Claim 36 
Furthermore, Peters discloses the following limitations:

wherein if any of the consortium partner responses is affirmative, setting the consortium match result to positive. (see at least paragraphs 0031 and 0040-0043).

Claim 37 
Furthermore, Peters discloses the following limitations:

wherein each of the consortium partner processors corresponds to a single electronic payment card provider. (see at least paragraphs 0031-hosted by a third party and 0040-0043).



Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US2006/0065716 A1) in view of Hammad (US 2014/0074637 A1), further in view of Alspach-Goss (US 2006/0053056 A1).

Claim 26

Peters in at least paragraph 0028 discloses that information related to every sales transaction is transmitted to a central computer 90.  When the central computer 90 receives the data, the database 10 establishes a new record in the transaction database 20 (partner processor).  

Peters does not explicitly disclose the following limitation: 

further comprising the step of periodically sending a batch file from the virtual wallet database to the retail processor, wherein the batch file comprises each new virtual wallet database record added to the virtual wallet database since the last periodically sent batch file.

However, Alspach-Goss evidences that periodic batch processing is known in the art.  Enrollment data may be updated periodically either by the consumer requesting that    the data be up dated to reflect changes or additions or the system requesting that the consumer review and update the data as needed, for example; (0051).   The enrollment data may be communicated from the retailer system 104 (or the retailer regional processor 114) to the central rewards mechanism 102 by any known routine or format, such as, for example batch processing (0103). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the batch processing as disclosed in Alspach-Goss, within the combination Peters/Hammad because is a mode that may benefit the customer (Alspach-Goss (0110)).

Claim 27 
Furthermore, Alspach-Goss discloses the following limitations:

wherein the period for the step of sending a batch file from the virtual wallet database to the retail processor is daily (see at least paragraph 0110).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the batch processing as disclosed in Alspach-Goss, within the combination Peters/Hammad because is a mode that may benefit the customer (Alspach-Goss (0110)).

Claim 28 
Furthermore, Alspach-Goss discloses the following limitations:

further comprising the step of receiving at least one consortium partner batch file (see at least paragraphs 0082, 0084, 0086, 0113 and 0115).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the batch processing as disclosed in Alspach-Goss, within the combination Peters/Hammad because is a mode that may benefit the customer (Alspach-Goss (0110)).

Claim 29 
Furthermore, Alspach-Goss discloses the following limitations:

wherein the at least one consortium partner batch file is received at a staging server. (see at least paragraphs 0082, 0084, 0086, 0113 and 0115).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the batch processing as disclosed in Alspach-Goss, within the combination Peters/Hammad because is a mode that may benefit the customer (Alspach-Goss (0110)).

Claim 30 
Furthermore, Alspach-Goss discloses the following limitations:

further comprising the step of creating a staging server consumer record for each consumer name listed in the at least one consortium partner batch file.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate the batch processing as disclosed in Alspach-Goss, within the combination Peters/Hammad because is a mode that may benefit the customer (Alspach-Goss (0110)).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan C Uber whose telephone number is (571)270-5506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN C UBER/             Supervisory Patent Examiner, Art Unit 3687